The defendant established his entitlement to judgment as a matter of law by submitting, inter alia, his expert’s report concluding that the defendant was not negligent. In response, however, the plaintiff raised triable issues of fact. Accordingly, *888the defendant’s motion for summary judgment dismissing the complaint was properly denied (see Tapia v Royal Tours Serv., Inc., 67 AD3d 894 [2009]; Lopez v Reyes-Flores, 52 AD3d 785 [2008] ; Gomez v Hilfiger, 45 AD3d 728, 729 [2007]; see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; cf. Bolta v Lohan, 242 AD2d 356 [1997]).
The defendant’s remaining contention is without merit. Santucci, J.E, Dickerson, Eng and Chambers, JJ., concur.